Citation Nr: 1433100	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in March 2014 before the undersigned Veterans Law Judge (VLD) at a Travel Board hearing at the Houston, Texas RO; a transcript is of record.


FINDINGS OF FACT

1.  At service entrance, no missing or restorable teeth were noted, and at service separation, teeth 1, 2, 3, 9, 14, 15, 17, 18, 29, 30, and 31 were noted to have carries and teeth 16 and 19 were noted to be missing.  

2.  The Veteran was separated from service on April 18, 1974 and an application for dental treatment was not made within one year of service separation.

3.  There is no evidence of dental injury or trauma in service, and the Veteran does not belong to any class of veterans entitled to VA dental treatment.


CONCLUSION OF LAW

A compensable dental disability was not incurred in or aggravated by active service, and the criteria for outpatient treatment for a dental disorder have not been met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2012); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in May 2008 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his/her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

II.  Service Connection

The Veteran is claiming service connection for a dental disability due to his teeth decaying from mercury fillings received during service.  In this regard, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

The Board will first address the claim of entitlement to service-connected compensation benefits.  At the May 1972 enlistment examination there were not any abnormalities noted related to the teeth.  At the April 1974 separation examination, teeth 1, 2, 3, 9, 14, 15, 17, 18, 29, 30, and 31 were noted to have carries and teeth 16 and 19 were noted to be missing.  In May 2008 the remaining teeth were numbers 2 - 11, 13 - 15, and 20 - 28.  There were rampant carries, multiple retained roots and periapical radiolucencies in maxilla, and generalized periodontitis with 30 to 100 percent bone loss.  All remaining teeth posed the risk of infection and were extracted in June 2008.

The Veteran testified at the March 2014 hearing that cavities were filled during basic training.  His teeth then started to decay and rot due mercury from the fillings.  When his teeth were removed he was unable to get dental implants because of a deterioration of the jawline.    

The Board finds that service connection for dental trauma has not been established.  Dental disorders which may be compensable include irreplaceable missing teeth, and disease and damage to the jaw.  38 C.F.R. § 4.150, DCs 9900-9916.  However, tooth loss is only compensable where it is due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Further, the Note immediately following that code states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.  While the Veteran had teeth removed during service, there is no probative evidence of record that the loss of teeth was caused by loss of substance of the body of the maxilla or mandible.  The Veteran has not contended, and the evidence does not demonstrate, that he sustained any injury to the teeth or suffered from any qualifying disease of the jaw in service.  Nor is there any suggestion that he had any other condition listed among the compensable dental and oral conditions in the Rating Schedule.  See 38 C.F.R. § 4.150 (2013).  

The extraction of teeth in service is not considered dental trauma. The term "service trauma" does not include the intended effects of treatment provided during service.  See VAOPGCPREC 5-97.  Thus, the criteria for a compensable rating for dental disability have not been met.

Having determined that the evidence does not support an allowance of service-connected compensation benefits, the Board must now consider whether service connection may be established solely for the purpose of outpatient treatment.  That determination is based on the criteria set forth under 38 C.F.R. § 3.381 (2013).

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c).

With respect to dental conditions noted at entry and treated during service, 38 C.F.R. § 3.381(d) sets forth principles for determining whether a grant of service connection for treatment purposes is warranted:

(1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.

(2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.

(4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.

(5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) indicates specific dental conditions that will not be considered service-connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 to the extent prescribed and in accordance with the applicable classification and provisions. 

(a) Class I.  Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

(b) Class II. (2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days. (B) Application for treatment is made within one year after such discharge or release. (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran. (ii) Those veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service-connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release. (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction. 

(c) Class II (a).  Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.

(d) Class II(b). Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected dental condition or disability. 

(e) Class II(c).  Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment. 

(f) Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983. (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim. All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status. 

(g) Class III.  Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability. 

(h) Class IV.  Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment. 

(i) Class V.  A veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in §17.47(g). 

(j) Class VI. Any veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment. 38 C.F.R. § 17.161 (2013).

The actual dental treatment records from service are not of record and are presumed to be unavailable since the available service treatment records have been obtained and include a photograph and x-rays of the teeth.  The Veteran testified that he had teeth that were filled during basic training.  However, at the enlistment examination no abnormalities regarding the teeth were noted.  Therefore, giving the benefit of the doubt to the Veteran, the Board finds that his teeth were normal at entry to service and that teeth were filled or extracted after more than 180 days of service.  Therefore, the criteria of C.F.R. § 3.381(a) have been satisfied here, and the teeth that were noted to have been filled or extracted at the separation examination could be considered service-connected for treatment purposes only.  See 38 C.F.R. § 3.381.   However, for veterans discharged before October 1, 1981, the regulations require the veteran to apply for VA dental treatment within one year of discharge from the service.  38 C.F.R. § 17.161(b)(2i)(B) (2013).  The Veteran was discharged from service in April 1974, and the claims folder does not contain an application for VA dental treatment dated within one year of separation.  The present claim was submitted in March 2008.  Therefore, the Veteran did not make application for treatment within the required time period, and service connection for treatment purposes on this basis must be denied. 

In addition, the Veteran does not have a compensable service-connected dental disability, does not have a service-connected disability that is being aggravated by a dental condition, is not participating in a VA rehabilitation program, and is not scheduled for admission to a hospital with a dental condition which is clinically determined to be complicating a medical condition currently under treatment.  Likewise, the Veteran is not a former prisoner of war and is not claiming that a dental condition resulted from a combat wound or other service trauma as would entitle him to one time outpatient dental care.  See 38 C.F.R. § 17.161 (2013).

Given the foregoing, there is no basis for an award of service connection for treatment purposes.  Accordingly, this aspect of the appeal must be denied.


ORDER

Entitlement to service connection for a dental disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


